 Case 2:18-cr-00292-DWA Document 96 Filed 09/27/19 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,
           Plaintiff,
                                              Criminal Action
       vs.
                                              No. 18-292
ROBERT BOWERS,
          Defendant.
___________________________________
     Transcript of STATUS CONFERENCE proceedings recorded on
Monday, August 12, 2019, in the United States District Court,
700 Grant Street, Pittsburgh, Pennsylvania, before
The Hon. Donetta W. Ambrose, United States District Judge
APPEARANCES:
For the Government:           Soo C. Song, Esq.
                              Troy Rivetti, Esq.
                              United States Attorney's Office
                              700 Grant Street, Ste. 4000
                              Pittsburgh, PA 15219
(via teleconference)          Julie Gegenheimer, Esq.
                              601 D St. NW
                              Washington, DC 20004
For the Defendant:            Elisa A. Long, Esq.
                              Michael J. Novara, Esq.
                              Federal Public Defender's Office
                              1500 Liberty Center
                              1001 Liberty Avenue
                              Pittsburgh, PA 15222-3714
                              Judy Clarke, Esq.
                              Clarke, Johnston, Thorp & Rice, PC
                              1010 Second Avenue, Ste. 1800
                              San Diego, CA
Court Reporter:               Deborah Rowe, RMR, CRR
                              700 Grant Street, Ste. 5300
                              Pittsburgh, PA 15219
                              (412) 471-2510
      Case 2:18-cr-00292-DWA Document 96 Filed 09/27/19 Page 2 of 5 2




1                          P R O C E E D I N G S

2                                   - - -
3              (9:41 a.m.; in open court, Defendant not present:)
4              THE COURT: Good morning, everyone. We're here in
5    the case of the United States of America against Robert
6    Bowers at No. 18-292, and we're here for a status conference.
7    Miss Clarke or Mr. Novara, Miss Long, I assume that Mr.
8    Bowers has waived his appearance?
9              MS. CLARKE: He has, Your Honor. Thank you.
10             THE COURT: Thank you. So we have the status
11   conference today because the deadline for filing pretrial
12   motions is Thursday, August 15. And maybe someone can give
13   me an update, status update? Will the Government or the
14   defense go first? Who would you prefer?
15             MS. SONG: I'll start, Your Honor. With respect to
16   discovery, it is ongoing. We have an open line of
17   communication. We continue to provide discovery in the form
18   that's requested by defense counsel, which includes digital
19   evidence as well as documentary evidence.
20             There is some discovery still forthcoming that we
21   have openly discussed with defense counsel. And at this time
22   we're not aware of any disputes that need to be presented to
23   the Court, bearing in mind that it's a dynamic process.
24             THE COURT: Thank you, Miss Song. Miss Clarke?
25             MS. CLARKE: I think that's accurate. We have
      Case 2:18-cr-00292-DWA Document 96 Filed 09/27/19 Page 3 of 5 3




1    predicted that there will be some disputes, but we're trying
2    to work through them.
3              THE COURT: Surely. Now, I assume you're not going
4    to be filing your motions on Thursday?
5              MS. CLARKE: Correct. I think the parties have
6    agreed to ask the Court for a 120-day extension.
7              THE COURT: Okay. Is that correct, Miss Song?
8              MS. SONG: Yes, Your Honor.
9              THE COURT: Okay. Everyone agrees to a 120-day
10   extension, which would take us to what? December?
11             MS. CLARKE: Correct.
12             THE COURT: So if you would file your motion
13   extending discovery through December 15 of 2019, we'll
14   probably have a status conference sometime right before then.
15   Is there any time that -- I haven't looked at my calendar,
16   but are there any times that would not be good for anyone, or
17   do you want to pick a date right now? Carolyn, you have the
18   calendar up; right?
19             MS. ALLEN: It's wide open.
20             MS. CLARKE: Your Honor, I don't know when the
21   decision is going to be made by the AG, but perhaps that
22   could ride the next status conference date.
23             THE COURT: Do you think -- I know you don't have a
24   way of knowing with any assurance, but do you think it might
25   be before December 15?
      Case 2:18-cr-00292-DWA Document 96 Filed 09/27/19 Page 4 of 5 4




1              MR. RIVETTI: We do not know the exact timing, Your
2    Honor. The process is ongoing. All counsel met with the
3    Attorney General Review Committee on July 22. The committee
4    has forwarded materials to the Office of the Deputy Attorney
5    General; and so the process from there is the Deputy Attorney
6    General makes a recommendation to the Attorney General, and
7    then the Attorney General will make a decision.
8              THE COURT: Okay. Well, do you want to leave open
9    the date then? We can leave that open. We'll know that --
10   we'll take a look at our calendar. And if we haven't heard
11   from anyone before the beginning of December about any
12   discovery disputes or anything else, then we'll pick a date
13   maybe even earlier than that maybe so that you have a chance
14   to be able to travel.
15             MS. CLARKE: Sure. That would be great.
16             THE COURT: So that's what we'll do. Sometime near
17   the -- Carolyn, let's just make a note for around the third
18   week of November or so, the beginning of the third week of
19   November. And we can make a decision then about the date for
20   a status conference. Around November 18 let's start thinking
21   about when we should have it. Is there anything further from
22   the Government?
23             MR. RIVETTI: No, Your Honor.
24             THE COURT: Miss Clarke? Oh, Miss Song, did you
25   have something?
      Case 2:18-cr-00292-DWA Document 96 Filed 09/27/19 Page 5 of 5 5




1              MS. SONG: No, Your Honor.
2              THE COURT: Miss Clarke?
3              MS. CLARKE: No, Your Honor. Thank you.
4              THE COURT: Okay. Then I'll wait to hear from you.
5    If I don't, you'll hear from me about the date for the status
6    conference. Thank you.
7              MS. CLARKE: Thank you.
8              THE COURT: Thank you all.
9              MS. GEGGENHEIMER: Thank you.
10             (Proceedings were concluded at 9:46 a.m.)
11                                  - - -
12
13
14
15
16
17                         C E R T I F I C A T E
18
19                   I, Deborah Rowe, certify that the foregoing is
20   a correct transcript from the record of proceedings in the
21   above-titled matter.
22
23   S/Deborah Rowe __________________________________
24   Certified Realtime Reporter
25
